l«H2-/¥
                                ELECTRONIC RECORD




COA#       05-14-01010-CR                        OFFENSE:        OTHER CRIMINAL


           John Albert Estrada v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       DISMISSED                 TRIAL COURT:    Criminal District Court No. 3


DATE: 08/06/2014                   Publish: NO   TC CASE #:      F9326578-PJ




                        IN THE COURT OF CRIMINAL APPEALS




STYLE:
         John Albert Estrada v. The State of
         Texas                                        CCA#:         W2-l¥
         PRO SE                       Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:       _££:   u f/£—
                                                      SIGNED:                            PC:

JUDGE:           KA.                                  PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD